DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
STATEMENT OF REASONS FOR ALLOWANCE
Table of Contents
Claim Status…………………..……………………………………………………………… 2
Allowable Subject Matter………………………………………………………………….… 2
Reasons for Indicating Allowable Subject Matter…………………………………….. 3
Conclusion…………………………………………………………………………………...... 4


Amendments & Claim Status		

This Examiner’s Statement for reasons for Allowance is responsive to amendment filed 6/15/2022.Claims 21-40 are pending. In response to Amendment, the previous rejection of claims 21-40 as being unpatentable over Child et al (US 2014/0267716) in view of Buckler et al (US 2013/0088565) are withdrawn.

				
				Allowable Subject Matter 
Claims 21-40 are allowed.
Reasons for Indicating Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach certain distinguishing features as described below in reference to independent claim 1: 
Regarding claim 1, the prior art Child et al teaches the method for automation and/or security systems, comprising: identifying a presence of a first person at a first location ( an object is determined to be near a particular location using the proximity sensor, the camera 322 may be similarly activated, paragraph [0048]) , capturing a first video related to the first person at the first location ( the security system 542 may include ACs such as cameras which obtain still or video images of a location, including a location at or near an entry to a building or other structure, paragraph [0065-0066], figure 5), determining an identity of the first person (processing the captured image to at least one of detect an identity of the person, detect a category of the person, or timestamp the image, paragraph [0007]]; determining a user preference associated with the identity of the first person ( he automation of application is based on user preference (a user of a remote device could potentially set or view communications, door cameras, entertainment, lighting, security, HVAC, sprinkler, telephone, or other settings remotely, or even receive or otherwise monitor audio or video feeds from a remote location. Of course, the automation application 684 may also include additional or other modules or components, including authentication, settings, preferences, emergency override, updating, and other modules, paragraph [0092] and paragraph [0096] and the image data includes the image data is run through a recognition system (e.g., facial recognition) which is interpreted as the identity of the person (paragraph [0097-0098]). 
Buckler  teaches  When two or more people are actively participating in a discussion, the video conferencing transceiver 104 automatically adjusts the viewing direction and zoom factor of the selected camera so that images captured by the selected camera show most or all of the people actively participating in the discussion. This is better than displaying images showing all participants of the video conference (where each participant's face may be small and not clearly visible) or displaying images of individual speakers where the images switch from one speaker to another ( paragraph [0041]). Additionally, Buckler teaches the Camera object 200 has a number of parameters that can be adjusted, such as current angle and zoom factor. Adjusting the current angle and zoom factor of the Camera object 200 causes the current angle and zoom factor of the corresponding camera 103 to be adjusted ( paragraph [0054][0069]).Buckler teaches wherein the adjustment of the display parameter is indicated by the identity of the first person, and wherein the display parameter comprises a video capture parameter of the camera, a video recording parameter of the camera, or both ( paragraph [0069-0075]).Moreover, Buckler teaches digital zooming is used in which images from the video camera 103 are cropped and enlarged to achieve a zoom effect. When there is a single speaker, the cropped image has the speaker at the center of the image. The size of the cropped image frame is adjusted (e.g., enlarged) to fit the correct zoom factor. For example, if the zoom factor is 2.times., the cropped image frame has a width and length that is one-half of the original image, so that when the cropped image is enlarged by 2.times., the enlarged image has the same size as the original image, thereby achieving digital zooming. The position of the cropped image is selected to accurately display the chosen person, e.g., so that the speaker is at the middle of the cropped image (paragraph [0101-0102]). None teaches: 
"determining an identity of the first person based on one or more identifiers associated with the first person; in response to determining the first person's identity.. .recording a video using a camera at a location where the first person is located using default preferences of the user preference for the first person based on the first person's identity; and initiating an adjustment of a display parameter of the camera associated with the first video based at least in part on tracking the user's movement”
However, none of the reference teaches or fairly suggests the combination of claimed elements. The Examiner finds no reason or motivation to combine the above references in an obviousness rejection thus placing the application in condition for allowance.
Claims 39 and 40 are allowable by analogy. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
				
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr.Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2664


/NANCY BITAR/      Primary Examiner, Art Unit 2664